Citation Nr: 1635779	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to July 14, 2011.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service since March 1963 to November 1966.  

The RO received a formal claim for entitlement to a TDIU in October 2011.  At that time, the Veteran stated that he was unemployable due to his service-connected diabetes mellitus, type II.  The RO did not adjudicate the issue as he had a 

combined rating of 100 percent.  A 100 percent rating renders moot a claim for a TDIU, if the Veteran has also been granted special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i), which he had.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, here, the 100 percent combined rating became effective July 14, 2011.  The Veteran may be entitled to a TDIU rating on an extra-sehedular basis prior to that date.  Therefore, the claim of entitlement to a TDIU prior to July 14, 2011 is on appeal.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  Prior to July 14, 2011, the Veteran was service connected for diabetes mellitus, type II, rated as 20 percent disabling.  At that time, his combined rating was 20 percent.  

2.  As of July 14, 2011, the Veteran completed a high school diploma, worked as a commercial driver, and had office work experience.   

3.  Prior to July 14, 2011, the Veteran's service-connected diabetes mellitus, type II, alone, was not of such severity to preclude him from securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to July 14, 2011, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (b) (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2014.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of TDIU on appeal.  The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran's VA treatment records are associated with the claims file.  No other evidence was identified in connection with this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran underwent VA examination in March 2015.  The examination was a thorough examination of the Veteran, and the findings and opinions regarding the Veteran's service-connected diabetes mellitus, type II, which the Veteran stated was the cause for his unemployability, was supported by sufficient rationale.  The Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  
38 C.F.R. § 3.159 (c) (4).  

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  He declined.   

It was also reported that the Veteran filed for and was now in receipt of Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims (Court) held in Tetro v. Gober, 14 Vet. App. 110 (2000) that VA has a duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  In this regard, in a January 2013, VA examination, it was noted that the Veteran was in receipt of Social Security disability benefits since 1996 due to fibromyalgia and arthritis, neither for which he is service-connected.  Accordingly, there is no duty to obtain the SSA records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a) (2015).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

Prior to July 14, 2011, the Veteran had only one service-connected disability which was diabetes mellitus, type II, which was rated as 20 percent disabling, since September 2008.  His present combined rating is 100 percent.  His claim for TDIU became moot effective July 14, 2011, when his service-connected disabilities became 100 percent disabling.  Prior to July 14, 2011, his service-connected diabetes mellitus, type II, was 20 percent disabling.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) have not been met prior to July 14, 2011.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005 ) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability rating based on individual unemployability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

The Veteran underwent a VA examination in January 2013.  He was diagnosed with diabetes mellitus, type II, in 2005.   He was noted to have been prescribed insulin more than one injection per day.  He did not require regulation of activities as part of his medical management of his diabetes mellitus.  When asked, the examiner stated that the Veteran's diabetes mellitus, type II, and its complications, if present, may impact his ability to work.  The examiner stated that the Veteran was retired in 1996 on the basis of Social Security disability due to fibromyalgia and osteoarthritis, however, his diabetes mellitus, type II, would preclude his work as a commercial driver had other factors (fibromyalgia and osteoarthritis) not intervened.  

In March 2015, the Veteran underwent a VA examination.  The examiner stated that it was less likely as not that the Veteran was unemployable due to his diabetes mellitus, type II.  His pulmonary status (not service-connected) limited all his activities.  His diabetes mellitus, type II, did not limit his ability to work.  His blood glucose had been elevated at times, due to steroids given to control his nonservice-connected chronic obstructive pulmonary disease (COPD).  He had many hospital admissions for his pulmonary conditions.   

The Board emphasizes that in accordance with 38 C.F.R. § 4.16(b) (2015), the assignment of TDIU on an extraschedular basis may be referred to and considered by the Director, Compensation Service, when the appropriate circumstances arise, to determine whether a veteran is unemployable by reason of service-connected disabilities but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2015). 

As noted earlier, with the award of a 20 percent rating for diabetes mellitus, type II, effective from September 22, 2008, the minimum schedular threshold requirement to be considered for a TDIU is not satisfied.  The Board now turns to whether a TDIU rating is warranted on an extraschedular basis prior to July 14, 2011.  See 38 C.F.R. § 4.16(b) (2015). 

With regard to an extraschedular rating, if a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a) (2015), the rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU prior to July 14, 2011.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue are to be addressed if such a referral is made.  38 C.F.R. § 4.16(b) (2015).   

Consequently, the question in this case is whether there is evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected diabetes mellitus, type II, for purposes of a possible extraschedular evaluation, prior to July 14, 2011.  38 C.F.R. § 4.16(b) (2011).  

The Board realizes it cannot assign an extraschedular rating in the first instance under § 4.16(b) (2015).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Nevertheless, the Board may adjudicate whether a referral to the Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the appropriate official has determined that an extraschedular evaluation under § 4.16(b) is not warranted, does the Board have jurisdiction to decide the claim on the merits.  In fact, the Court has held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of Compensation determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28. See also Floyd, 9 Vet. App. at 96-97.  At present, the Board must review the RO determination in the November 2015 supplemental statement of the case that referral to the Director of Compensation Service was not warranted on an extraschedular basis under § 4.16(b) (2015).  

After weighing the medical and lay evidence of record, the Board finds no basis for referral of the case for consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b) prior to July 14, 2011.  

Based on the foregoing, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disability alone.  None of the medical evidence of record found the Veteran to be unemployable solely due to his service-connected diabetes mellitus, type II.  

Prior to July 14, 2011, the Veteran was rated for one service-connected disability, diabetes mellitus, type II.  The rating for that disability was 20 percent.  This level of disability failed to meet the schedular criteria for TDIU with one disability (rated 60 percent or more).  

Although it was his position that he was not able to continue in his employment as an office worker, he had not been employed since 1995 due to fibromyalgia and arthritis, both conditions which were not service connected.  His record showed that he was determined unemployable at that time period by the SSA for these nonservice-connected disabilities.  

Consideration has been given to his educational background and work history.  The Veteran has a high school diploma.  He worked as a commercial truck driver, and from 1993 to 1995, he was employed as an office worker at Tyson's Foods.  

The Board has considered the Veteran's statements in support of his claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability of his service-connected diabetes mellitus, type II, and whether this service-connected disability precludes employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  No examination has shown that the Veteran is unable to maintain substantially gainful employment due to his service-connected diabetes mellitus, type II, and/or its complications, alone.  

Further, the Veteran is shown to have sufficient education (high school diploma) and other training in an office setting driver which indicated he was intellectually capable as well as physically capable of employment.  The determination as to whether a total disability prior to July 14, 2011, is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  His ability to work as an office aide contradicts his claim of unemployability.  Although his service-connected diabetes mellitus, type II, may affect his ability to do truck driving, prior to July 14,  2011, there was no evidence of record which showed he was unable to work in an office.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  The evidence of record prior to July 14, 2011 does not show that he was limited in this regard.  Thus, for the period prior to July 14, 2011, the Board concludes that the Veteran is not shown to be unemployable due to his service-connected disability and the criteria for referral of the case for extra-schedular consideration are not met. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against consideration of an extraschedular award of TDIU under 
38 C.F.R. § 4.16(b) prior to July 14, 2011, and against a TDIU on a schedular basis, prior to July 14, 2011.   There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Referral for consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b) prior to July 14, 2011, is denied.  

A TDIU on a schedular basis, prior to July 14, 2011, is denied.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


